Exhibit 10.13
EXPEDIA, INC.
NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN
(Amendment and Restatement Effective as of January 1, 2009)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
1.
  PURPOSE     1    
2.
  EFFECTIVE DATE     1    
3.
  ELIGIBILITY     1    
4.
  ELECTION TO DEFER COMPENSATION     1    
5.
  DEFERRED COMPENSATION ACCOUNT     2    
6.
  VALUE OF DEFERRED COMPENSATION ACCOUNTS     3    
7.
  PAYMENT OF DEFERRED COMPENSATION     3    
8.
  PARTICIPANT’S RIGHTS UNSECURED     4    
9.
  NONASSIGNABILITY     4    
10.
  ADMINISTRATION     4    
11.
  STOCK SUBJECT TO PLAN     5    
12.
  CONDITIONS UPON ISSUANCE OF COMMON STOCK     5    
13.
  AMENDMENT AND TERMINATION     5    
14.
  SECTION 409A     5  

Exhibit A — Form of Election

 



--------------------------------------------------------------------------------



 



Expedia, Inc. Non-Employee Director Deferred Compensation Plan
(Amended and Restated Effective January I, 2009)
     1. PURPOSE. The purpose of the Expedia, Inc. Non-Employee Director Deferred
Compensation Plan (the “Plan”) is to provide non-employee Directors of Expedia,
Inc. (or any successor thereto) (the “Company”) with an opportunity to defer
certain compensation earned as a Director.
     2. EFFECTIVE DATE. The Plan was originally effective on August 9, 2005. The
Company hereby amends and restates the Plan. This amendment and restatement is
effective January 1, 2009 (the “Effective Date”) and applies only to
Compensation deferred but not paid, as of and after the Effective Date. All
Compensation under the Plan earned, vested and paid prior to the Effective Date
shall continue to be subject to the terms and conditions of the Plan as in
effect prior to the Effective Date as modified in accordance with transition and
other applicable guidance promulgated pursuant to Section 409A (“Section 409A”)
of the Internal Revenue Code of 1986, as amended (the “Code”).
     3. ELIGIBILITY. Any Director of the Company who is not an employee of the
Company or of any subsidiary or affiliate of the Company is eligible to
participate in the Plan.
     4. ELECTION TO DEFER COMPENSATION.
     (a) An election to defer Compensation (the “Deferral Election”) in a
calendar year (the “Plan Year”) shall be made by a Director before the date
specified by the Company in the Form of Election attached hereto as Exhibit A
(generally November 1), but in no event later than December 31 of the Plan Year
preceding the Plan Year to which the Deferral Election relates. Notwithstanding
the foregoing, in a year in which an individual first becomes a Director, the
individual may make a Deferral Election during the same Plan Year to which the
Deferral Election relates provided that such Deferral Election is made prior to
the individual’s beginning service on the Board of Directors, but in any event
not later than 30 days after the date the individual becomes eligible to
participate in the Plan. Such Deferral Election shall be effective only with
respect to Compensation paid for services to be performed after the Deferral
Election is made.
     (b) In general, any Deferral Election is effective upon proper and timely
delivery and shall remain in effect and be irrevocable as of December 31 with
respect to the next subsequent Plan Year.
     (c) A participant may elect to defer receipt of all or a specified portion
of the annual retainer fee receivable by such Director for service as a Director
of the Company and all meeting attendance fees (which shall include compensation
and audit committee meeting attendance fees) receivable by such Director
(“Compensation”).
     (d) A participant shall elect to defer Compensation by giving written
notice to the Company in the Form of Election attached hereto as Exhibit A. Such
notice shall include:
     (i) the percentage or amount Of annual fees to be deferred;
     (ii) an allocation of the deferral between the “Cash Fund” or “Share
Units”;
and

-1-



--------------------------------------------------------------------------------



 



     (iii) an election of a lump-sum payment or of a number of annual
installments (not to exceed five) for the payment of the deferred Compensation
(plus the amounts credited under Section 5). Such lump-sum payment or the first
installment payment shall occur on the later of (1) in January of the year
following the Plan Year in which the Director’s service to the Company
terminates or (2) with respect to each participant who is a Specified Employee,
on the first day of the seventh month following the effective date of such
termination six months after the termination effective date, and such
termination constitutes a “Separation from Service” within the meaning of
Treasury Regulation Section 1.409A-1(h).
     (e) A “Specified Employee” shall meat/ a participant who, as of the date of
his or her Separation from Service, is a key employee of the Company (or any
other entity that is (i) a member of a controlled group of corporations as
defined in Code Section 414(b), of which the Company is also a member; or
(ii) an unincorporated trade or business that is under common control with the
Company as determined in accordance with Code Section 414(c)), the stock of
which is publicly traded on an established securities market or otherwise. A
participant is a key employee if he or she meets the requirements of Code
Section 416(i)(1)(A)(ii) or (iii) (applied in accordance with the regulations
thereunder and disregarding Code Section 416(i)(5)) at any time during the
12-month period ending on a “specified employee identification date.” If a
participant is a key employee as of a specified employee identification date, he
or she is treated as a Specified Employee for the 12-month period beginning on
the related “specified employee effective date.” Unless the Company has
designated different dates in accordance with the provisions of Treasury
Regulation Sections I.409A-1(i)(3) and (4), the specified employee designation
date shall be December 31 of each year, and the specified employee effective
date shall be the following April 1.
     5. DEFERRED COMPENSATION ACCOUNT. The Company shall establish a deferred
Compensation account (the “Account”) for each participant.
     (a) For amounts deferred to the Cash Fund, the Account will be credited as
follows:
     (i) at the time such amount would otherwise be payable, with the amount of
any Compensation, receipt of which the participant has elected to defer; and
     (ii) at the end of each calendar.year or terminal portion of a year, with
deemed interest, at an annual rate equivalent to the average “Bank prime loan”
rate for such year identified in the U.S. Federal Reserve Statistical Release
(for years prior to 2009, the weighted average prime or base lending rate of The
Chase Manhattan Bank (or any successor thereto)) for the relevant year or
portion thereof (the “Interest Equivalents”), upon the average daily balance in
the Account during such year or portion thereof.
     (b) For amounts deferred to Share Units, the Account will be credited as
follows:
     (i) at the time such amount would otherwise be payable, with the amount of
any Compensation, receipt of which the participant has elected to defer. Such
amount shall be converted on such date to a number of Share Units (computed to
the nearest 1/1000 of a share) equal to the number of shares of common stock of
the Company, par value $.0001 per share (“Common Stock”), that theoretically
could have been purchased on such date with such amount, using the last sale
price for the Common Stock on such date (or, if such date is not a trading day,
on the next preceding trading day) on The

-2-



--------------------------------------------------------------------------------



 



Nasdaq Stock Market’s National Market System (“Nasdaq”), or, if the Common Stock
is not then listed or quoted on Nasdaq, the principal stock exchange on which
the Common Stock is then traded; and
     (ii) on each date on which a dividend is paid on the Common Stock, with the
number of Share Units (computed to the nearest 1/1000 of a share) that
theoretically could have been purchased with the amount of dividends payable on
the number of shares equal to the number of Share Units in the participant’s
Account immediately prior to the payment of such dividend; the number of
additional Share Units shall be calculated as in Section 5(b)(i).
     6. VALUE OF DEFERRED COMPENSATION ACCOUNTS. The value of each participant’s
Account on any date shall consist of (a) in the case of the Cash Fund, the sum
of the Compensation deferred in accordance with Section 4(c) and the Interest
Equivalents credited through such date, and (b) in the case of the Share Units,
the market value of the corresponding number of shares of Common Stock on such
date, determined using the last sale price for the Common Stock on such date
(or, if such date is not a trading day, on the next preceding trading day) on
Nasdaq, or if the Common Stock is not then listed or quoted on Nasdaq, the
principal stock exchange on which the Common Stock is then traded. The Account
balances shall be credited with Interest Equivalents or additional Share Units
for so long as there is an outstanding balance in the Account. Following the
close of each calendar year, a statement shall be sent to each participant as to
the balance in the participant’s Account as of the end of such year.
     7. PAYMENT OF DEFERRED COMPENSATION. No payment may be made from a
participant’s Account except as follows:
     (a) The balance in a participant’s Account in the Cash Fund shall be paid
in cash in the manner elected in accordance with the provisions of Section 4(d).
If annual installments are elected, the amount of the first payment shall be a
fraction of the balance in the participant’s Account as of December 31 of the
year preceding such payment, the numerator of which is one and the denominator
of which is the total number of installments elected. The amount of each
subsequent payment shall be a fraction of the balance in the participant’s
Account as of December 31 of the year preceding each subsequent payment, the
numerator of which is one and the denominator of which is the total number of
installments elected minus the number of installments previously paid. If there
is no method of payment elected, the payment shall be made in a lump sum. Each
payment pursuant to this Section 7(a) shall include Interest Equivalents, but
only on the amount being paid, from the preceding December 31 to the date of
payment.
     (b) The balance in a participant’s Account in Share Units shall be paid in
the number of actual shares of Common Stock equal to the whole number of Share
Units in the participant’s Account. If annual installments are elected, the
whole number of shares of Common Stock in the first payment shall be a fraction
of the number of Share Units in the participant’s Account as of December 31 of
the year preceding such payment, the numerator of which is one and the
denominator of which is the total number of installments elected. The whole
number of shares of Common Stock in each subsequent payment shall be a fraction
of the Share Units in the participant’s Account as of December 31 of the year
preceding each subsequent payment, the numerator of which is one and the
denominator of which is the total number of installments elected minus the
number of installments previously paid. If there is no method of payment
elected, the payment shall be made in a lump sum.

-3-



--------------------------------------------------------------------------------



 



     (c) Notwithstanding the election of the participant pursuant to
Section 4(d), in the event of a participant’s death or termination of service
due to Disability (within the meaning of Treasury
Regulation Section 1.409A-3(i)(4)), the balance in the participant’s Account (in
the case of the Cash Fund including Interest Equivalents in relation to the
elapsed portion of the year of death or termination of service) shall bc
determined:as of the date of death or termination of service due to Disability,
and such balance shall be paid in a single payment in cash in the case of the
Cash Fund or in actual shares of Common Stock.in the case of Share Units to the
participant or the participant’s estate, as the case may be, in January
immediately following the Plan Year in which such date occurs.
     (d) In the event of a merger, consolidation, acquisition of property or
shares, separation, spin-off, reorganization, stock rights offering,
liquidation, disaffiliation or similar event affecting the Company or any of its
Subsidiaries (each, a “Corporate Transaction”), the Board of Directors of the
Company may in its discretion make such substitutions or adjustments as it deems
appropriate and equitable to (i) the aggregate number and kind of shares of
Common Stock or other securities reserved for issuance and delivery under the
Plan, (ii) the maximum limitation set forth in Section 11, and (iii) the number
and kind of shares of Common Stock or other securities subject to Share Units.
In the event of a stock dividend, stock split, reverse stock split, separation,
spin-off, reorganization, extraordinary dividend of cash or other property,
share combination, recapitalization or similar event affecting the capital
structure of the Company, the Board of Directors of the Company shall make such
substitutions or adjustments as it deems appropriate and equitable to (i) the
aggregate number and kind of shares of Common Stock or other securities reserved
for issuance and delivery under the Plan, (ii) the maximum limitation set forth
in Section 11, and (iii) the number and kind of shares of Common Stock or other
securities subject to Share Units. In the case of Corporate Transactions, such
adjustments may include, without limitation, (1) the cancellation of outstanding
Share Units in exchange for payments of cash, property or a combination thereof
having an aggregate value equal to the value of such Share Units, as determined
by the Board in its sole discretion (it being understood that in the case of a
Corporate Transaction with respect to which shareholders of Common Stock receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Board that the value of a Share
Unit shall for this purpose be deemed to equal the value of the consideration
being paid for each share of Common Stock pursuant to such Corporate Transaction
shall conclusively be deemed valid); and (2) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the shares subject to
outstanding Common Stock. Any adjustment under this Section 7(d) need not be the
same for all participants.
     8. PARTICIPANT’S RIGHTS UNSECURED. The right of a participant to receive
any unpaid portion of the participant’s Account, whether in the Cash Fund or
Share Units, shall be an unsecured claim against the general assets of the
Company.
     9. NONASSIGNABILITY. The right of a participant to receive any unpaid
portion of the participant’s Account shall not be assigned, transferred, pledged
or encumbered or be subject in any manner to alienation or anticipation.
     10. ADMINISTRATION. This Plan shall be administered by the Secretary of the
Company, who shall have the authority to adopt rules and regulations for
carrying out the Plan and to interpret, construe and implement the provisions
thereof.

-4-



--------------------------------------------------------------------------------



 



     11. STOCK SUBJECT TO PLAN. The total number of Share Units that may be
credited to the Accounts of all eligible Directors, and the total number of
shares of Common Stock reserved and available for issuance, under the Plan shall
be 100,000.
     12. CONDITIONS UPON ISSUANCE OF COMMON STOCK. Shares of Common Stock shall
not be issued pursuant to the Plan unless the issuance and delivery of such
shares pursuant hereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the rules and regulations
promulgated under both acts, and the requirements of any stock exchange upon
which the shares of Common Stock may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
     13. AMENDMENT AND TERMINATION. This Plan may be amended, modified or
terminated at any time by the Board of Directors of the Company; provided,
however, that no such amendment, modification or termination shall, without the
consent of a participant, adversely affect such participant’s rights with
respect to amounts theretofore accrued to the participant’s Account.
     14. SECTION 409A. The Company makes no representations or warranties to any
participant with respect to any tax, economic or legal consequences of the Plan
or any payments to any participant hereunder, including without limitation under
Section 409A. However, the Company intends that the Plan and the payments
provided hereunder be exempt from the requirements of Section 409A to the
maximum extent possible, whether pursuant to the short-term deferral exception
described in Treasury Regulation Section 1.409A-I (b)(4), the involuntary
separation pay plan exception described in Treasury Regulation Section 1.409A-I
(b)(9)(iii), or otherwise. To the extent Section 409A is applicable to the Plan
and the payments provided hereunder, the Company intends that the Plan comply
with the deferral, payout and other limitations and restrictions imposed under
Section 409A. Notwithstanding any provision in the Plan to the contrary, the
Plan shall be interpreted, operated and administered in a manner consistent with
such intentions. Notwithstanding any provision in the Plan to the contrary, the
Company may (but has no obligation to), at any time and without the consent of
any participant, modify the terms of the Plan as it determines appropriate to
avoid or mitigate the imposition of additional taxes under Section 409A. The
Plan shall be deemed to be amended, and any deferrals and payments hereunder
shall be deemed to be modified, to the extent permitted by and necessary to
comply with Section 409A of the Code and to avoid or mitigate the imposition of
additional taxes under Section 409A.
* * *
     IN WITNESS WHEREOF, the Company has caused, the Plan to be executed
effective as of January 1, 2009.

            EXPEDIA, INC.
      By:   /s/ Patricia L. Zuccotti       Its: SVP, Chief Accounting Officer
and Controller            

-5-



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF ELECTION
TO THE SECRETARY OF EXPEDIA, INC. (the “Company” or “Expedia”):
     Pursuant to Section 4 of the Expedia Non-Employee Director Deferred
Compensation Plan (the “Plan”), the undersigned hereby elects to defer % of all
future payments with respect to the annual retainer fees for service on the
Board of Directors of the Company and committees thereof in accordance with the
terms of the Plan. Of such amount, % shall be deferred to Share Units
representing shares of Expedia Common Stock and       % shall be deferred to the
Cash Fund.
     The undersigned also hereby elects to defer                     % of all
future meeting attendance fees to which the undersigned would otherwise be
entitled. With respect to meeting fees that are deferred,                     %
shall be deferred to Share Units representing shares of Expedia Common Stock and
shall be deferred to the Cash Fund.
     Deferrals pursuant to this election apply only to Director fees earned with
respect to [CALENDAR YEAR].
     Except as otherwise provided by the Plan, the Compensation deferred is to
be paid to the undersigned in the following manner (check and complete one):

                         single lump-sum payment in cash or Expedia Common
Stock, as the ease may, to be paid generally during the period from January 1 to
March 15 of the year following the year in which the undersigned’s service
terminates; * or                             installment payments in
          (insert number up to five) annual installments, the first annual
installment to be paid generally during the period from January 1 to March 15 of
the year following the year in which the undersigned’s service terminates, and
subsequent annual installment payments to begin on January 15 of the year
following the year in which the undersigned’s first payment was made.*

 

*   No payment will be made to Specified’ Employees (as defined in the Plan)
during the six-month period following the termination date.

     It is understood that this election must be submitted to the Secretary of
the Company:

  •   by November 1 for continuing Directors to begin deferrals for payments
otherwise to be received beginning in the next calendar year; or     •   prior
to beginning service on the Board of Directors of the Company for new Directors.

     The undersigned hereby acknowledges that this election is subject to the
terms of the Plan.

         
Date:
       
 
       
 
  [NON-EMPLOYEE DIRECTOR]    
 
       
Received on this            day of                     on
       
behalf of Expedia, Inc:
       
 
       
 
       
 
  [CORPORATE SECRETARY]    

-6-